Citation Nr: 0312648	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted as to 
the claim of entitlement to service connection for acneform 
disorder consistent with chloracne due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from August 1966 to August 
1969, including service in the Republic of Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied the appellant's claim 
for service connection for chronic acneform disorder 
consistent with chloracne due to exposure to herbicides, 
including Agent Orange.  

The Board initially notes that entitlement to service 
connection for a skin disorder secondary to Agent Orange 
exposure had been denied in a Board decision issued in 
November 1996.  The appellant was notified that same month of 
that Board decision, but he did not appeal the Board denial.  
Therefore, the November 1996 Board decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In May 1997, the appellant underwent a VA skin examination.  
In a rating decision issued in May 1998, the RO discussed the 
November 1996 Board decision and the report of the May 1997 
VA skin examination and denied entitlement to service 
connection for chronic acneform disorder consistent with 
chloracne due to exposure to herbicides, including Agent 
Orange.  However, the RO did not explicitly consider the 
question of whether sufficient evidence o reopen the 
appellant's claim for service connection for chronic acneform 
disorder consistent with chloracne due to exposure to 
herbicides, including Agent Orange, had been submitted.  

Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to put 
the Agent Orange issue in the proper legal posture.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO did not 
analyze the service connection issue regarding chronic 
acneform disorder consistent with chloracne due to exposure 
to herbicides, including Agent Orange, in terms of the need 
for new and material evidence, the Board is required to 
initially determine whether the claimant would be prejudiced 
by the Board's considering subissues and arguments or 
applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that appellant would 
not be prejudiced by the Board's consideration of such 
subissues and additional regulations since the decision below 
reopens the appellant's claim.

With regards to another matter, it appears that the May 1997 
VA medical examination report may be construed as a claim for 
a skin disorder secondary to exposure to petroleum products 
in service.  The matter is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for acneform 
disorder consistent with chloracne due to Agent Orange 
exposure is addressed in the REMAND section that follows the 
ORDER section in the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The Board denied service connection for a skin disorder 
secondary to Agent Orange exposure in a decision issued in 
November 1996; the appellant did not appeal that denial by 
the Board.  

3.  Additional evidence submitted subsequent to the November 
1996 Board decision that denied the appellant's claim is new 
and material.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision that denied the 
appellant's claim for service connection for a skin disorder 
secondary to Agent Orange exposure is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2002).


2.  The evidence received subsequent to the November 1996 
Board decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for a skin disorder secondary to Agent 
Orange exposure.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159(b) (2002); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

After a thorough review of the evidence of record, the Board 
finds that that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
an acneform disorder consistent with chloracne, claimed as 
due to exposure in Vietnam to herbicidal agents, including 
Agent Orange.  Therefore, that claim is reopened.  New and 
material evidence having been submitted, the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.

The issue for resolution before the Board is whether or not 
new and material evidence has been submitted to reopen the 
appellant's claim for entitlement to service connection for 
an acneform disorder consistent with chloracne, claimed as 
due to exposure in Vietnam to herbicidal agents, including 
Agent Orange.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

Concerning the appellant's claim for service connection for a 
skin disorder secondary to Agent Orange exposure, as noted 
above, the appellant's claim for service connection for a 
skin disorder secondary to Agent Orange exposure was denied 
in a Board decision issued in November 1996.  The appellant 
was notified that same month of that Board decision, but he 
did not appeal the Board denial.  Therefore, the November 
1996 Board decision represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the November 
1996 Board decision, the last time the Agent Orange skin 
disorder claim was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the November 1996 Board decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), eliminating the well-grounded-
claim requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the Board in reaching its November 
1996 decision included the appellant's service medical 
records; the appellant's August 1969, June 1989, and February 
1991 applications and claims for benefits; VA medical records 
dated between 1986 and 2001; the report of an October 1984 VA 
Agent Orange examination; the report of a VA medical 
examination conducted in September 1969; the appellant's 
March 1996 Travel Board hearing testimony; and various 
written statements and excerpts from medical texts submitted 
by the appellant.  

The evidence added to the claims file after the November 1996 
Board denial included VA medical records dated between 1997 
and 2001, and the reports of VA skin examinations conducted 
in May 1997 and January 2003.  The May 1997 examination 
resulted in a clinical impression of chronic acneform 
disorder consistent with chloracne.

The specified basis for final disallowance of the appellant's 
claim for service connection for a skin disorder secondary to 
Agent Orange exposure was that the evidence failed to show 
the existence of a skin disorder associated with Agent Orange 
exposure.  The May 1997 VA medical opinion provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for a skin disorder, chronic acneform 
disorder consistent with chloracne, that is associated with 
Agent Orange exposure.  The new evidence, when viewed with 
the old evidence, raises the possibility that the appellant's 
skin disorder was incurred in service secondary to herbicide 
exposure.

The Board finds that the evidence submitted subsequent to the 
November 1996 Board decision provides relevant information as 
to the question of whether the appellant suffers from a skin 
disorder that is etiologically related to herbicide exposure; 
the Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for chronic acneform 
disorder consistent with chloracne due to exposure to 
herbicides, including Agent Orange.

As previously noted, it is immaterial whether or not the RO 
formerly determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for the claimed chloracne disability, since the 
Board is reopening the claim.  Thus, the Board's 
consideration of subissues and arguments or applying 
statutes, regulations, or Court analyses that may not have 
been considered by the RO is nonprejudicial to appellant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's reopening of the 
appellant's claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations.  The RO obtained VA medical records.  
The appellant stated in February 2003 that he had no more 
evidence or argument to present.  There is no indication that 
additional available relevant medical records are necessary, 
particularly since the Board has reopened the claim.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the new and material evidence 
claim at issue in the instant case have been properly 
developed.  Moreover, given the completeness of the present 
record that shows substantial compliance with the notice and 
assistance provisions of the new legislation, and given that 
the appellant's claim has been reopened in the decision 
above, the Board finds no prejudice to the appellant by 
proceeding with appellate review of the new and material 
evidence claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  



ORDER

The claim for service connection for acneform disorder 
consistent with chloracne due to Agent Orange is reopened; to 
that extent only, the claim is granted.


REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA in November 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the SOC or an SSOC.

The Board finds that the RO has not, with regard to the 
reopened claim, complied with the duty to assist provisions 
contained in the new law.  In particular, the provisions of 
38 U.S.C.A. § 5103(a) have not been satisfactorily fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); See also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence obtained since the last SSOC 
concerning this issue (including that 
obtained by the Board) and applicable law 
and regulations considered pertinent 
(including the VCAA).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.





 


